        Case 6:19-cr-10114-EFM Document 12 Filed 08/14/19 Page 1 of 2




         UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,

             v.                                 CASE NO.         19-CR-10114-01-EFM


JEREMY VOS,

                    Defendant.


                             INDICTMENT

THE GRAND JURY ALLEGES:
                                      Count One

                                   18 U.S.C. § 2113(a)
                                    (Bank Robbery)

      On or about July 23, 2019, in the District of Kansas, the defendant,

                                    JEREMY VOS,

by force, violence, and intimidation, did take from the person and presence of another,

money – approximately $1,410.00 in currency of the United States – belonging to and in

the care, custody, control, and possession of the Intrust Bank located at 5500 East Harry

Street in Wichita, Kansas, a bank whose deposits are insured by the Federal Deposit
           Case 6:19-cr-10114-EFM Document 12 Filed 08/14/19 Page 2 of 2




Insurance Corporation (FDIC), in violation of Title 18, United States Code, Section

2113(a).



                                           A TRUE BILL

August 14, 2019                            s/Foreperson
DATE                                       FOREPERSON OF THE GRAND JURY




s/ Stephen R. McAllister
STEPHEN R. McALLISTER
Ks. S. Ct. No. 15845
United States Attorney
District of Kansas
301 N. Main, 1200 Epic Center
Wichita, Kansas 67202
stephen.mccallister@usdoj.gov


                      It is requested that the trial be held in Wichita, KS




                                               2
